Gose, J.
(dissenting)1 — If the purpose of the legislature in enacting the statute was to acquaint the public with the general condition of the insurance companies doing business in the state — and I can conceive of no other purpose, the interpretation put upon it by the majority will defeat the object sought to be accomplished. It is clear to my mind that the scope of the word “of” ought not to be limited as applying to a class of papers, but that it should be held to be synonymous with “having.” The single duty of the insurance commissioner under the statute is to designate, that is, identify or point out, to the insurance companies the two daily papers having the largest general circulation, one in western Washington and one in eastern Washington. This view I think is made clear by the provision which gives the secretary of state the right to make a personal examination of the books and records of “any such paper,” “to determine which are the two papers of such largest circulation.” I think the statute imposes only a ministerial duty on the commissioner.
“An act is none the less ministerial because the person performing it may have to satisfy himself that the state of facts exists under which it is his right and duty to perform the act.” 26 Cyc. 161.
The respondent’s contention that the -statute clothes him with a discretion which cannot be controlled by the courts cannot be sustained. If he is given a discretion and exercises it arbitrarily, his acts are subject to review. If the paper designated has less than one-fifth the general circulation of the Spokesman-Review, as the petition alleges and the demurrer admits, there has been such a gross abuse of discretion *111that the law would indeed be impotent if it could not correct the mischief. By no process of reasoning can it be ruled that a discretion which determines that one is larger than five is not subject to the corrective power of the courts. 26 Cyc. 161; Puget Sound Publishing Co. v. Times Printing Co., 33 Wash. 551, 74 Pac. 802. The demurrer should be overruled and a reference ordered to ascertain the facts. I therefore dissent.
Fuklebton, J., concurs with Gose, J.